Case 1:18-cv-02809-DKC Document 60-1 Filed 05/07/19 Page 1 of 5

EXHIBIT 1
«

Case 1:18-cv-02809-DKC Document 60-1 Filed 05/07/19 Page 2 of 5
Rig Baldwin V

From: Rig Baldwin V

Sent: Thursday, April 25, 2019 4:13 PM
To: Duke, Neil

Subject: RE: April 11 letter

Please call me Rig.
| will respond shortly. Is there a particular urgency? | am happy to meet and confer if you want to get a motion filed.
Unrelatedly, the email address on both letters is not mine, so | actually did not get the first letter until Friday.

Rignal W. Baldwin V
BALDWINLAWuc

111 South Calvert Street
Suite 1805

Baltimore Maryland, 21202
Office: (410) 385-5695
Website | Attomey Bio
Attorney Bio

From: Duke, Neil <nduke@bakerdonelson.com>
Sent: Thursday, April 25, 2019 4:04 PM

To: Rig Baldwin V <RBaldwinV@baldwinlawllc.com>
Subject: RE: April 11 letter

Dear Mr. Baldwin:

I'll keep this correspondence brief. Let me know if you have a response to my most recent letter, dated April 21st. | just wanted
to ensure that | haven't missed anything. My thanks,

Neil E. Duke
Shareholder

Baker, Donelson, Bearman, Caldwell & Berkowitz, PC
100 Light Street

19" Floor

Baltimore, MD 21202

Phone 410.862.1198
Fax 443.263.7598
nduke@bakerdonelson.com

Baker, Donelson, Bearman, Caldwell & Berkowitz, PC

represents clients across the U.S. and abroad from offices

in Alabama, Florida, Georgia, Louisiana, Maryland, Mississippi,
South Carolina, Tennessee, Texas, Virginia and Washington, D.C.

 

Under requirements imposed by the IRS, we inform you that, if any advice concerning one or more U.S. federal tax issues is contained in this communication (including in
any attachments and, if this communication is by email, then in any part of the same series of emails), such advice was not intended or written by the sender or by Baker,
Donelson, Bearman, Caldwell & Berkowitz, PC to be used, and cannot be used, for the purpose of (1) avoiding penalties under the Internal Revenue Code or (2) promoting.
marketing or recommending to another pany any transaction or tax-related matter addressed herein.

This electronic mail transmission may constitute an attorney-client communication that is privileged at law. It is not intended for transmission to, or receipt by, any
1
unaware Pers frou Nava Sgeted Be a OBOS-BRE DOguiTeny 60-1. NSA OS/07/18" “Bage Fors" “enermy=Pr®

 

From: Rig Baldwin V [mailto:RBaldwinV@baldwinlawlic.com]
Sent: Tuesday, April 16, 2019 4:45 PM

To: Duke, Neil

Subject: RE: April 11 letter

Mr. Duke,
| can't answer your Thursday (touche) letter until the factual questions | have raised are addressed.

As an alternative to providing you with my work product, | propose that you ask Mr. Reitz to forward you a copy of the
MPIA complaint when we file and serve it. That way, you can enjoy your vacation, and | can avoid what feels like the
onset of a case of excited delirium, which according to my very old copy of the DSM can be very bad for me.

Rignal W. Baldwin V
BALDWINLAWitc

111 South Calvert Street
Suite 1805

Baltimore Maryland, 21202
Office: (410) 385-5695
Website | Attorney Bio
Attorney Bio

 

From: Duke, Neil <nduke@bakerdonelson.com>
Sent: Tuesday, April 16, 2019 4:04 PM

To: Rig Baldwin V <RBaldwinV @baldwinlawlic.com>
Subject: Re: April 11 letter

Mr. Baldwin -

Thank you for your communication, and responses to my Thursday, April 11th letter. | most certainly will respond, fully,
at my earliest convenience. | have explained my short-term travel circumstances. In the interim, feel free to forward to
me the emails that you have been sending to the agent(s) of the Baltimore County Police Department (or other persons),

to achieve compliance with plaintiffs' MPIA requests. Alternatively, for simplicity sake, if that is too great a challenge,
you may elect to just provide me the name(s) of said person(s). Much appreciated.

Sent from my iPad
On Apr 16, 2019, at 9:39 PM, Rig Baldwin V <RBaldwinV @baldwinlawlic.com> wrote:
Mr. Duke,

You sent mea letter on Friday asking that | respond “at my earliest convenience.” After doing a
considerable amount of research, | did so.

The letter contains an assertion that | "communicat[ed] with a represented party in an active
lawsuit.” The implication is that | have violated the Maryland Rules of Professional Conduct. The letter
also seems to imply that | have violated a local rule, the MPIA, and a yet-to-be-issued discovery order.

| think it is inappropriate to make insinuations about the performance of a fellow attorney, copy to five
other attorneys, and be unavailable to clarify your position, source of legal authority, or factual basis.

| ask that you withdraw your April 11 letter.
Case 1:18-cv-02809-DKC Document 60-1 Filed 05/07/19 Page 4of5
Regarding your email below, | have made inquiries to the County Attorney, Michael Field, Esquire, as to

whether or not Baker Donelson represents him and/or his office. | did not make an inquiry to
"Baltimore County." Mr. Field's role is defined by Baltimore County Code. Please explain, at your
earliest convenience, how an inquiry to him is an inquiry to "Baltimore County."

Rignal W. Baldwin V
BALDWINLA Wuc

111 South Calvert Street
Suite 1805

Baltimore Maryland, 21202
Office: (410) 385-5695
Website | Attorney Bio
Attorney Bio

From: Duke, Neil <nduke@bakerdonelson.com>
Sent: Tuesday, April 16, 2019 3:01 PM

To: Rig Baldwin V <RBaldwinV@baldwinlawlic.com>
Subject: Re: April 11 letter

Dear Counsel-

As a means of providing greater clarity, | return to my desk on Monday. At which time, | will respond to
both of your inquiries. Namely, of me, and of my client, Baltimore County. Thanks for your patience.

Sent from my iPad
On Apr 15, 2019, at 5:53 PM, Rig Baldwin V <RBaldwinV @baldwinlawllc.com> wrote:
Mr. Duke,

Could you send me a copy of Baker Donelson’s retainer agreement(s) with Baltimore
County so that | can appropriately respond to your letter? Normally, it is something |
would request pursuant to the MPIA, but in this instance | thought it would be better to
simply ask you. | have looked online and was unable to find it on Baltimore County's
procurement website.

Thanks,

Rig

Rignal W. Baldwin V
BALDWINLA Witc

111 South Calvert Street
Suite 1805

Baltimore Maryland, 21202
Office: (410) 385-5695
Website | Attorney Bio
Attorney Bio

 

NOTICE: This electronic mail transmission with any attachments may constitute an attomey-client communication, protected health

3
information (PHI) or other ae ria) fo ion thaLis in fact confidential, legally protected from disclosure and/or protected by the
terres Gh cote Nir vi Brebabatccis Glas RAMainoA cdntadnilaagl dckddO) at OnhathRag Ging tH§ Smail to others
may result in a waiver of these protections and privileges and regardless electronic communications may be at times illegally accessed and
viewad. If you are not the intended recipient, this e-mail is not intended for transmission to you, nor to be read, reviewed, used, distributed or
even received by you or any other unauthorized persons. If you have received this electronic mail transmission in error, please double delete
it from your system immediately without copying, reading or disseminating it, and notify the sender by reply e-mail, so that our address record
can be corrected. Thank you very much.
